Citation Nr: 1423728	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-37 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine (a neck disorder).

2.  Entitlement to service connection for chronic lumbar strain, claimed as back spasms (a back disorder).

3.  Entitlement to service connection for stress fractures of the legs.

4.  Entitlement to service connection for a left foot disorder, to include arthritis.

5.  Entitlement to service connection for sarcoidosis.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to December 1982 and October 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a back disorder, stress fractures of the legs, a left foot disorder, and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's currently diagnosed neck disorder did not begin during, or was otherwise caused by, her active service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for several issues.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Neck disorder

The Veteran is seeking service connection for a neck disorder.  In a December 2007 written statement, she stated she was found to have a bad cervical disc at C4-C5 about two years ago, or in approximately 2006.

Service treatment records were carefully reviewed.  Although the Veteran sought treatment for various other conditions, including pain in her legs and back, she did not make any complaint of, or seek any treatment for, any neck pain during her active service.   Instead, at an April 1991 examination shortly before her separation from active service, the Veteran's neck, spine, and other musculoskeletal were found to be in normal condition.  In the accompanying report of medical history, the Veteran reported ongoing leg pains, but did not mention any neck complaint.  Instead, she specifically denied experiencing any recurrent back pain or other bone or joint deformity.  Therefore, service treatment records do not establish the Veteran injured her neck, or otherwise developed any neck disorder during her active service.

The evidence also does not establish the Veteran developed any neck disorder shortly after her separation from service.  As discussed, in her written statement she reported her bad cervical disc was diagnosed in 2006, approximately fifteen years after her separation from service.

Post-service medical records also reflect her current neck disorder did not develop until several years after active service.  For example, in August 2005 she sought private medical treatment for her daily neck pain.  At that time, the Veteran reported she had experienced the neck pain for the previous three months, or since approximately May 2005, but "never before that."  An x-ray from that same month revealed degenerative joint disease and cervical spondylosis, and the Veteran subsequently had surgery in 2007.  In April 2008, she was provided with a VA examination.  The examiner opined the Veteran currently had cervical degenerative disc disease with foraminal stenosis.

Therefore, although post-service treatment records establish the Veteran currently has a neck disorder, these records reflect her current disorder did not develop prior to 2005, more than ten years after her separation from active service.  Moreover, during the course of medical treatment, the Veteran herself stated her neck pain did not develop prior to 2005.  Finally, these medical records do not otherwise suggest her currently diagnosed neck disorder is otherwise related to her active service.

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed neck disorder began during, or was otherwise caused by, her active service.  The Veteran did not make any complaint of neck pain during service, or for more than a decade after her separation from active service.  The medical records do not otherwise relate her current neck disorder to her active service.  Therefore, service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established prior to the initial determination on this matter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Board acknowledges that the Veteran was provided with a VA examination in April 2008, which did not include a nexus opinion.  However, the Board finds no nexus opinion was ever required.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However in this case, as discussed above, the evidence fails to establish any in-service injury or event, or any other indication of a nexus to active service.  Instead, because there is no mention of any neck symptoms in service, and post-service medical records make clear the Veteran did not develop her current neck pain prior to the spring of 2005, the evidence suggests her current neck disorder is not related to active service.  Accordingly, remand in order to obtain a nexus opinion would only result in additional, unnecessary delay in adjudicating the Veteran's appeal, and is therefore not required.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's appeal for service connection for a neck disorder is denied.


REMAND

The remainder of the Veteran's appeals for service connection require additional development.  Each issue is addressed in turn below.

Back disorder

The Veteran is seeking service connection for a back disorder.  During service she made occasional complaints of back pain, including in October 1990.  Post-service treatment records reflect she currently has a back disorder, including chronic lumbar strain.  In March 2008, she was provided with a VA examination to evaluate her current back disorder.  However, this examiner did not provide an opinion as to whether her currently diagnosed back disorder began during, or was otherwise related to, her active service.  Accordingly, remand for an addendum nexus opinion is required.  




Stress fractures

The Veteran is also seeking service connection for stress fractures in her legs, also claimed as shin splints.  She was not provided with a VA examination regarding this matter.  However, service treatment records reflect the Veteran sought treatment for weeks of leg pain in March 1991, and was diagnosed with possible stress related shin splints.  Post-service medical records reflect she continued to experience pain in her legs.  Because there is some suggestion of in-service occurrence and a current disability, remand for a VA examination is required.  

Left foot

The Veteran is seeking service connection for pain in her left foot, claimed as arthritis.  She has again not been provided with a VA examination regarding this issue.  However, service treatment records reflect the Veteran made some complaints of pain in her left foot during service, including her indication of experiencing foot trouble and her description of "severe pain in foot" on her April 1991 report of medical history.  Additionally, post-service treatment records, including 2008 VA podiatry records, reflect the Veteran currently experiences pain in her left foot.  She has asserted that her current pain has existed since service.  Because there is some suggestion of in-service occurrence, a current disability, and a nexus to service, a VA examination must be provided upon remand. 

Sarcoidosis

Finally, the Veteran is also seeking service connection for sarcoidosis of her lungs.  Service treatment records reflect the Veteran sought treatment for symptoms of respiratory disease, including a chronic non-productive cough, on a few occasions during her period of active service.  Additionally, post-service treatment records reflect she was diagnosed with sarcoidosis.  As she was also not provided a VA examination regarding this issue, remand for such an examination is required.
Accordingly, the case is REMANDED for the following actions:

1. Return the full claims file to the March 2008 examiner, if available.  If the same examiner is no longer available, obtain an addendum opinion from a similarly qualified medical professional.    

The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner should provide an opinion as to the following question:  

Is it as likely as not (50 percent or greater) that the Veteran's current back disorder began during, or was otherwise caused by, her active service?

2.  Schedule the Veteran for an examination regarding her stress fractures of the legs.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including the Veteran's March 1991 service treatment record reflecting possible stress fractures of the legs, the examiner is asked to address the following questions:

a)  Does the Veteran have any current leg disorder of either leg, including stress fractures or shin splints?  If so, specifically identify each disorder in each leg.
b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current leg disorder either began during, or was otherwise caused by, her active service?

3.  Schedule the Veteran for an examination regarding her left foot disorder.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including the Veteran's report of severe pain in her foot on her April 2011 report of medical history, the examiner is asked to address the following questions:

a)  Does the Veteran currently have a left foot disorder, including arthritis?  If so, specifically identify each disorder.

b)  For each identified left foot disorder, is it as likely as not (50 percent or greater) that her current left foot disorder began during, or was otherwise caused by, her active service?

4.  Schedule the Veteran for an examination regarding her currently diagnosed sarcoidosis.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including her in-service complaints of respiratory symptoms, including a chronic non-productive cough, the examiner is asked to address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed sarcoidosis began during, or was otherwise caused by, her active service?

5.  After completing all of the foregoing, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


